Case 3:18-cv-01700-SMY-MAB Document 23 Filed 01/04/19 Page 1 of 2 Page ID #57




                             UNITED STATE DISTRICT COURT
                            SOUTHERN DISTRICT OF ILLINOIS

 MEGAN LITTLE, as Special Administrator               )
 of the Estate of EARL LITTLE, Deceased,              )
                                                      )       Case No.: 18-cv-01700-MJR
                        Plaintiff,                    )
                                                      )
 v.                                                   )
                                                      )
 WARDEN SCOTT THOMPSON, Acting                        )
 Warden, Pinckneyville Correctional Center,           )
                                                      )       Jury Trial Demanded
                        Defendant.                    )

      PLAINTIFF’S AGREED RESPONSE TO DEFENDANT’S MOTION TO DISMISS
           PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 12(B)(1)

        NOW COMES the Plaintiff, Megan Little, as Special Administrator of the Estate of Earl

 Little, Deceased, by and through her attorney, David S. Lipschultz, and in response to

 Defendant’s Motion to Dismiss Pursuant to Federal Rule of Civil Procedure 12(B)(1), states as

 follows:

        On November 27, 2018, Defendant filed a Motion to Dismiss Pursuant to Federal Rule of

 Civil Procedure 12(B)(1) (Doc. 13) seeking the dismissal of Counts II, III and IV of Plaintiff’s

 Complaint at Law. Said counts set forth Illinois state law claims of wrongful death, the Illinois

 Survival Statute, and Illinois Family Expense Act, respectively.

        Plaintiff consents to the dismissal without prejudice of Counts II, III and IV. On

 December 13, 2018, Mr. Jeremy Tyrrell, counsel for Defendant, informed Plaintiff’s undersigned

 counsel that the Defendant agrees to the dismissal without prejudice of Counts II, II and IV.

                                              Respectfully submitted,

                                              MEGAN LITTLE, AS SPECIAL
                                              ADMINISTRATOR OF THE ESTATE OF
                                              EARL LITTLE, DECEASED
                                                 1
Case 3:18-cv-01700-SMY-MAB Document 23 Filed 01/04/19 Page 2 of 2 Page ID #58




                                               /s/ David S. Lipschultz
                                               David S. Lipschultz


                                  CERTIFICATE OF SERVICE

 I hereby certify that on January 4, 2019, I electronically filed this Motion for Expedited
 Discovery with the Clerk of the United States District Court for the Southern District of Illinois
 using the CM/ECF system, and I will email notification of this motion to:

                        Mr. Jeremy Tyrrell
                        Assistant Attorney General
                        Office of the Illinois Attorney General
                        500 South Second Street
                        Springfield, IL 62701
                        JTyrrell@atg.state.il.us




 David S. Lipschultz
 Atty. No. 6277910
 Law Offices of David S. Lipschultz
 200 S. Michigan Avenue, Suite 201
 Chicago, Illinois 60604
 Telephone: 312-414-1778
 David@dsllawoffice.com




                                                  2
